MEMORANDUM OPINION AND ORDER
PER CURIAM.
A three-judge Court having been constituted herein under the authority of 28 U.S.C. § 2281; and it now appearing to such Court that the private act of the General Assembly of Tennessee under which the defendants are sought to be enjoined herein is one of limited application, concerning only Warren County, Tennessee and no other county or other local jurisdiction of the state of Tennessee, and that 28 U.S.C. § 2281 authorizes a three-judge court only when a state statute of general and statewide application is sought to be enjoined, Moody v. Flowers (1967), 387 U.S. 97, 87 S.Ct. 1544, 18 L.Ed.2d 643; and, it therefore appearing to such Court that the three-judge Court herein was improperly constituted and should be dissolved forthwith : it hereby is
Ordered that the three-judge Court herein is dissolved, and this action is transferred to the District Court for the Eastern District of Tennessee, Winchester Division, for further proceedings.